 1 THOMPSON COBURN LLP
   ARTHUR F. SILBERGELD, CSB 81093
 2 asilbergeld@thompsoncoburn.com
   JEFFREY N. BROWN, CSB 105520
 3 jbrown@thompsoncoburn.com
   STEVEN A. MORPHY, CSB 313275
 4 smorphy@thompsoncoburn.com
   2029 Century Park East, 19th Floor
 5 Los Angeles, California 90067
   Tel: 310.282.2500 / Fax: 310.282.2501
 6
   Attorneys for Plaintiff
 7 LIBERTY STAFFING USA, LLC
 8
 9                       UNITED STATES DISTRICT COURT
10        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 LIBERTY STAFFING USA, LLC, a                 Case No. 2:18-cv-08726-SVW (ASx)
   Washington limited liability company,
13                                              PROTECTIVE ORDER
                Plaintiff,
14
         v.
15
   STAFFIT ENTERPRISES, INC., a
16 Nevada corporation; ELITE LABOR
   SOLUTIONS, INC., a Nevada
17 corporation; MICHELLE C.
   ANDERSON, an individual; and DOES
18 1 through 50, inclusive,
19               Defendants.
20
21 1.     A.     PURPOSES AND LIMITATIONS
22        Discovery in this action is likely to involve production of confidential,
23 proprietary, or private information for which special protection from public
24 disclosure and from use for any purpose other than prosecuting this litigation may
25 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
26 enter the following Stipulated Protective Order. The parties acknowledge that this
27 Order does not confer blanket protections on all disclosures or responses to
28 discovery and that the protection it affords from public disclosure and use extends
   7479576.3                                  1
                                STIPULATED PROTECTIVE ORDER
 1 only to the limited information or items that are entitled to confidential treatment
 2 under the applicable legal principles. The parties further acknowledge, as set forth
 3 in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 4 file confidential information under seal; Civil Local Rule 79-5 sets forth the
 5 procedures that must be followed and the standards that will be applied when a party
 6 seeks permission from the court to file material under seal.
 7               B.    GOOD CAUSE STATEMENT
 8               This action is likely to involve trade secrets, such as customer lists and other
 9 valuable commercial, financial, and/or proprietary information for which special
10 protection from public disclosure and from use for any purpose other than
11 prosecution of this action is warranted. Such confidential and proprietary materials
12 and information consist of, among other things, confidential business or financial
13 information, information regarding confidential business practices, or other
14 confidential commercial information (including information implicating privacy
15 rights of third parties), information otherwise generally unavailable to the public, or
16 which may be privileged or otherwise protected from disclosure under state or
17 federal statutes, court rules, case decisions, or common law. Accordingly, to
18 expedite the flow of information, to facilitate the prompt resolution of disputes over
19 confidentiality of discovery materials, to adequately protect information the parties
20 are entitled to keep confidential, to ensure that the parties are permitted reasonable
21 necessary uses of such material in preparation for and in the conduct of trial, to
22 address their handling at the end of the litigation, and serve the ends of justice, a
23 protective order for such information is justified in this matter. It is the intent of the
24 parties that information will not be designated as confidential for tactical reasons
25 and that nothing be so designated without a good faith belief that it has been
26 maintained in a confidential, non-public manner, and there is good cause why it
27 should not be part of the public record of this case.
28
     7479576.3                                       2
                                       STIPULATED PROTECTIVE ORDER
 1 2.            DEFINITIONS
 2               2.1   Action: this pending federal law suit,
 3               2.2   Challenging Party: a Party or Non-Party that challenges the designation
 4 of information or items under this Order.
 5               2.3   “CONFIDENTIAL” Information or Items: information (regardless of
 6 how it is generated, stored or maintained) or tangible things that qualify for
 7 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 8 the Good Cause Statement.
 9               2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
10 their support staff).
11               2.5   Designating Party: a Party or Non-Party that designates information or
12 items that it produces in disclosures or in responses to discovery as
13 “CONFIDENTIAL.”
14               2.6   Disclosure or Discovery Material: all items or information, regardless
15 of the medium or manner in which it is generated, stored, or maintained (including,
16 among other things, testimony, transcripts, and tangible things), that are produced or
17 generated in disclosures or responses to discovery in this matter.
18               2.7   Expert: a person with specialized knowledge or experience in a matter
19 pertinent to the litigation who has been retained by a Party or its counsel to serve as
20 an expert witness or as a consultant in this Action.
21               2.8   House Counsel: attorneys who are employees of a party to this Action.
22 House Counsel does not include Outside Counsel of Record or any other outside
23 counsel.
24               2.9   Non-Party: any natural person, partnership, corporation, association, or
25 other legal entity not named as a Party to this action.
26               2.10 Outside Counsel of Record: attorneys who are not employees of a party
27 to this Action but are retained to represent or advise a party to this Action and have
28
     7479576.3                                      3
                                      STIPULATED PROTECTIVE ORDER
 1 appeared in this Action on behalf of that party or are affiliated with a law firm which
 2 has appeared on behalf of that party, and includes support staff.
 3               2.11 Party: any party to this Action, including all of its officers, directors,
 4 employees, consultants, retained experts, and Outside Counsel of Record (and their
 5 support staffs).
 6               2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 7 Discovery Material in this Action.
 8               2.13 Professional Vendors: persons or entities that provide litigation support
 9 services (e.g., photocopying, videotaping, translating, preparing exhibits or
10 demonstrations, and organizing, storing, or retrieving data in any form or medium)
11 and their employees and subcontractors.
12               2.14 Protected Material: any Disclosure or Discovery Material that is
13 designated as “CONFIDENTIAL.”
14               2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
15 from a Producing Party.
16 3.            SCOPE
17               The protections conferred by this Stipulation and Order cover not only
18 Protected Material (as defined above), but also (1) any information copied or
19 extracted from Protected Material; (2) all copies, excerpts, summaries, or
20 compilations of Protected Material; and (3) any testimony, conversations, or
21 presentations by Parties or their Counsel that might reveal Protected Material.
22               Any use of Protected Material at trial shall be governed by the orders of the
23 trial judge. This Order does not govern the use of Protected Material at trial.
24 4.            DURATION
25               Even after final disposition of this litigation, the confidentiality obligations
26 imposed by this Order shall remain in effect until a Designating Party agrees
27 otherwise in writing or a court order otherwise directs. Final disposition shall be
28 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
     7479576.3                                        4
                                        STIPULATED PROTECTIVE ORDER
 1 or without prejudice; and (2) final judgment herein after the completion and
 2 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 3 including the time limits for filing any motions or applications for extension of time
 4 pursuant to applicable law.
 5 5.            DESIGNATING PROTECTED MATERIAL
 6               5.1   Exercise of Restraint and Care in Designating Material for Protection.
 7               Each Party or Non-Party that designates information or items for protection
 8 under this Order must take care to limit any such designation to specific material
 9 that qualifies under the appropriate standards. The Designating Party must
10 designate for protection only those parts of material, documents, items, or oral or
11 written communications that qualify so that other portions of the material,
12 documents, items, or communications for which protection is not warranted are not
13 swept unjustifiably within the ambit of this Order.
14               Mass, indiscriminate, or routinized designations are prohibited. Designations
15 that are shown to be clearly unjustified or that have been made for an improper
16 purpose (e.g., to unnecessarily encumber the case development process or to impose
17 unnecessary expenses and burdens on other parties) may expose the Designating
18 Party to sanctions.
19               If it comes to a Designating Party’s attention that information or items that it
20 designated for protection do not qualify for protection, that Designating Party must
21 promptly notify all other Parties that it is withdrawing the inapplicable designation.
22               5.2   Manner and Timing of Designations. Except as otherwise provided in
23 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
24 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
25 under this Order must be clearly so designated before the material is disclosed or
26 produced.
27
28
     7479576.3                                       5
                                       STIPULATED PROTECTIVE ORDER
 1               Designation in conformity with this Order requires:
 2                     (a)   for information in documentary form (e.g., paper or electronic
 3 documents, but excluding transcripts of depositions or other pretrial or trial
 4 proceedings), that the Producing Party affix at a minimum, the legend
 5 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 6 contains protected material. If only a portion or portions of the material on a page
 7 qualifies for protection, the Producing Party also must clearly identify the protected
 8 portion(s) (e.g., by making appropriate markings in the margins).
 9               A Party or Non-Party that makes original documents available for inspection
10 need not designate them for protection until after the inspecting Party has indicated
11 which documents it would like copied and produced. During the inspection and
12 before the designation, all of the material made available for inspection shall be
13 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
14 documents it wants copied and produced, the Producing Party must determine which
15 documents, or portions thereof, qualify for protection under this Order. Then,
16 before producing the specified documents, the Producing Party must affix the
17 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
18 portion or portions of the material on a page qualifies for protection, the Producing
19 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
20 markings in the margins).
21                     (b)   for testimony given in depositions that the Designating Party
22 identify the Disclosure or Discovery Material on the record, before the close of the
23 deposition all protected testimony.
24                     (c)   for information produced in some form other than documentary
25 and for any other tangible items, that the Producing Party affix in a prominent place
26 on the exterior of the container or containers in which the information is stored the
27 legend “CONFIDENTIAL.” If only a portion or portions of the information
28 warrants protection, the Producing Party, to the extent practicable, shall identify the
     7479576.3                                      6
                                      STIPULATED PROTECTIVE ORDER
 1 protected portion(s).
 2               5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
 3 failure to designate qualified information or items does not, standing alone, waive
 4 the Designating Party’s right to secure protection under this Order for such material.
 5 Upon timely correction of a designation, the Receiving Party must make reasonable
 6 efforts to assure that the material is treated in accordance with the provisions of this
 7 Order.
 8 6.            CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9               6.1   Timing of Challenges. Any Party or Non-Party may challenge a
10 designation of confidentiality at any time that is consistent with the Court’s
11 Scheduling Order.
12               6.2   Meet and Confer. The Challenging Party shall initiate the informal
13 dispute resolution process set forth in the Court's Procedures and Schedules. See
14 http://www.cacd.uscourts.gov/honorable-alka-sagar
15               6.3   The burden of persuasion in any such challenge proceeding shall be on
16 the Designating Party. Frivolous challenges, and those made for an improper
17 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
18 parties) may expose the Challenging Party to sanctions. Unless the Designating
19 Party has waived or withdrawn the confidentiality designation, all parties shall
20 continue to afford the material in question the level of protection to which it is
21 entitled under the Producing Party’s designation until the Court rules on the
22 challenge.
23 7.            ACCESS TO AND USE OF PROTECTED MATERIAL
24               7.1   Basic Principles. A Receiving Party may use Protected Material that is
25 disclosed or produced by another Party or by a Non-Party in connection with this
26 Action only for prosecuting, defending, or attempting to settle this Action. Such
27 Protected Material may be disclosed only to the categories of persons and under the
28 conditions described in this Order. When the Action has been terminated, a
     7479576.3                                      7
                                      STIPULATED PROTECTIVE ORDER
 1 Receiving Party must comply with the provisions of section 13 below (FINAL
 2 DISPOSITION).
 3               Protected Material must be stored and maintained by a Receiving Party at a
 4 location and in a secure manner that ensures that access is limited to the persons
 5 authorized under this Order.
 6               7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
 7 otherwise ordered by the court or permitted in writing by the Designating Party, a
 8 Receiving Party may disclose any information or item designated
 9 “CONFIDENTIAL” only to:
10                     (a)   the Receiving Party’s Outside Counsel of Record in this Action,
11 as well as employees of said Outside Counsel of Record to whom it is reasonably
12 necessary to disclose the information for this Action;
13                     (b)   the officers, directors, and employees (including House Counsel)
14 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
15                     (c)   Experts (as defined in this Order) of the Receiving Party to
16 whom disclosure is reasonably necessary for this Action and who have signed the
17 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18                     (d)   the court and its personnel;
19                     (e)   court reporters and their staff;
20                     (f)   professional jury or trial consultants, mock jurors, and
21 Professional Vendors to whom disclosure is reasonably necessary for this Action and
22 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23                     (g)   the author or recipient of a document containing the information
24 or a custodian or other person who otherwise possessed or knew the information;
25                     (h)   during their depositions, witnesses, and attorneys for witnesses,
26 in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
27 party requests that the witness sign the form attached as Exhibit A hereto; and (2)
28 they will not be permitted to keep any confidential information unless they sign the
     7479576.3                                       8
                                      STIPULATED PROTECTIVE ORDER
 1 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 2 agreed by the Designating Party or ordered by the court. Pages of transcribed
 3 deposition testimony or exhibits to depositions that reveal Protected Material may
 4 be separately bound by the court reporter and may not be disclosed to anyone except
 5 as permitted under this Stipulated Protective Order; and
 6                     (i)    any mediator or settlement officer, and their supporting
 7 personnel, mutually agreed upon by any of the parties engaged in settlement
 8 discussions.
 9 8.            PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
10 IN OTHER LITIGATION
11               If a Party is served with a subpoena or a court order issued in other litigation
12 that compels disclosure of any information or items designated in this Action as
13 “CONFIDENTIAL,” that Party must:
14                     (a)    promptly notify in writing the Designating Party. Such
15 notification shall include a copy of the subpoena or court order;
16                     (b)    promptly notify in writing the party who caused the subpoena or
17 order to issue in the other litigation that some or all of the material covered by the
18 subpoena or order is subject to this Protective Order. Such notification shall include
19 a copy of this Stipulated Protective Order; and
20                     (c)    cooperate with respect to all reasonable procedures sought to be
21 pursued by the Designating Party whose Protected Material may be affected.
22               If the Designating Party timely seeks a protective order, the Party served with
23 the subpoena or court order shall not produce any information designated in this
24 action as “CONFIDENTIAL” before a determination by the court from which the
25 subpoena or order issued, unless the Party has obtained the Designating Party’s
26 permission. The Designating Party shall bear the burden and expense of seeking
27 protection in that court of its confidential material and nothing in these provisions
28
     7479576.3                                       9
                                       STIPULATED PROTECTIVE ORDER
 1 should be construed as authorizing or encouraging a Receiving Party in this Action
 2 to disobey a lawful directive from another court.
 3 9.            A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 4 PRODUCED IN THIS LITIGATION
 5                   (a)   The terms of this Order are applicable to information produced
 6 by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
 7 information produced by Non-Parties in connection with this litigation is protected
 8 by the remedies and relief provided by this Order. Nothing in these provisions
 9 should be construed as prohibiting a Non-Party from seeking additional protections.
10                   (b)   In the event that a Party is required, by a valid discovery request,
11 to produce a Non-Party’s confidential information in its possession, and the Party is
12 subject to an agreement with the Non-Party not to produce the Non-Party’s
13 confidential information, then the Party shall:
14                         (1)   promptly notify in writing the Requesting Party and the
15 Non-Party that some or all of the information requested is subject to a
16 confidentiality agreement with a Non-Party;
17                         (2)   promptly provide the Non-Party with a copy of the
18 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
19 reasonably specific description of the information requested; and
20                         (3)   make the information requested available for inspection by
21 the Non-Party, if requested.
22                   (c)   If the Non-Party fails to seek a protective order from this court
23 within 14 days of receiving the notice and accompanying information, the Receiving
24 Party may produce the Non-Party’s confidential information responsive to the
25 discovery request. If the Non-Party timely seeks a protective order, the Receiving
26 Party shall not produce any information in its possession or control that is subject to
27 the confidentiality agreement with the Non-Party before a determination by the
28
     7479576.3                                   10
                                    STIPULATED PROTECTIVE ORDER
 1 court. Absent a court order to the contrary, the Non-Party shall bear the burden and
 2 expense of seeking protection in this court of its Protected Material.
 3 10.           UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 4               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 5 Protected Material to any person or in any circumstance not authorized under this
 6 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 7 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 8 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 9 persons to whom unauthorized disclosures were made of all the terms of this Order,
10 and (d) request such person or persons to execute the “Acknowledgment and
11 Agreement to Be Bound” that is attached hereto as Exhibit A.
12 11.           INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
13 PROTECTED MATERIAL
14               When a Producing Party gives notice to Receiving Parties that certain
15 inadvertently produced material is subject to a claim of privilege or other protection,
16 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
17 Procedure 26(b)(5)(B). This provision is not intended to modify whatever
18 procedure may be established in an e-discovery order that provides for production
19 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
20 (e), insofar as the parties reach an agreement on the effect of disclosure of a
21 communication or information covered by the attorney-client privilege or work
22 product protection, the parties may incorporate their agreement in the stipulated
23 protective order submitted to the court.
24 12.           MISCELLANEOUS
25               12.1 Right to Further Relief. Nothing in this Order abridges the right of any
26 person to seek its modification by the Court in the future.
27               12.2 Right to Assert Other Objections. By stipulating to the entry of this
28 Protective Order no Party waives any right it otherwise would have to object to
     7479576.3                                      11
                                       STIPULATED PROTECTIVE ORDER
 1 disclosing or producing any information or item on any ground not addressed in this
 2 Stipulated Protective Order. Similarly, no Party waives any right to object on any
 3 ground to use in evidence of any of the material covered by this Protective Order.
 4               12.3 Filing Protected Material. A Party that seeks to file under seal any
 5 Protected Material must comply with Civil Local Rule 79-5. Protected Material
 6 may only be filed under seal pursuant to a court order authorizing the sealing of the
 7 specific Protected Material at issue. If a Party's request to file Protected Material
 8 under seal is denied by the court, then the Receiving Party may file the information
 9 in the public record unless otherwise instructed by the court.
10 13.           FINAL DISPOSITION
11               After the final disposition of this Action, as defined in paragraph 4, within 60
12 days of a written request by the Designating Party, each Receiving Party must return
13 all Protected Material to the Producing Party or destroy such material. As used in
14 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
15 summaries, and any other format reproducing or capturing any of the Protected
16 Material. Whether the Protected Material is returned or destroyed, the Receiving
17 Party must submit a written certification to the Producing Party (and, if not the same
18 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
19 (by category, where appropriate) all the Protected Material that was returned or
20 destroyed and (2) affirms that the Receiving Party has not retained any copies,
21 abstracts, compilations, summaries or any other format reproducing or capturing any
22 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
23 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
24 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
25 reports, attorney work product, and consultant and expert work product, even if such
26 materials contain Protected Material. Any such archival copies that contain or
27 constitute Protected Material remain subject to this Protective Order as set forth in
28 Section 4 (DURATION).
     7479576.3                                      12
                                       STIPULATED PROTECTIVE ORDER
 1 14.           Any violation of this Order may be punished by any and all appropriate
 2 measures including, without limitation, contempt proceedings and/or monetary
 3 sanctions.
 4
 5 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6 DATED: November 14, 2019                   THOMPSON COBURN LLP
 7
 8
                                              By:         /s/ Steven A. Morphy
 9
                                                    ARTHUR F. SILBERGELD
10                                                  JEFFREY N. BROWN
11                                                  STEVEN A. MORPHY
                                                    Attorneys for Plaintiff LIBERTY
12                                                  STAFFING USA, LLC
13
     DATED: November 14, 2019                 PACIFIC LIBERTY LAW, APC
14
15
16                                            By:         /s/ Eugene S. Fu
17                                                  EUGENE S. FU
                                                    Attorneys for Defendants STAFFIT
18                                                  ENTERPRISES, INC., ELITE LABOR
19                                                  SOLUTIONS, INC. and MICHELLE C.
                                                    ANDERSON
20
21
22 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23 DATED: ________________________
           November 18, 2019

24
25
26                                            _____________________________________
                                                              /s/
                                              Honorable Alka Sagar
27                                            United States Magistrate Judge
28
     7479576.3                                      13
                                      STIPULATED PROTECTIVE ORDER
 1                                             EXHIBIT A
 2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4               I, ______________________________________ [print or type full name], of
 5 ___________________ [print or type full address], declare under penalty of perjury
 6 that I have read in its entirety and understand the Stipulated Protective Order that was
 7 issued by the United States District Court for the Central District of California on
 8 [date] in the case of Liberty Staffing USA, LLC v. Staffit Enterprises, Inc., et al. (Case
 9 No. 2:18-cv-08726-SVW (ASx)). I agree to comply with and to be bound by all the
10 terms of this Stipulated Protective Order and I understand and acknowledge that
11 failure to so comply could expose me to sanctions and punishment in the nature of
12 contempt. I solemnly promise that I will not disclose in any manner any information
13 or item that is subject to this Stipulated Protective Order to any person or entity except
14 in strict compliance with the provisions of this Order.
15               I further agree to submit to the jurisdiction of the United States District Court
16 for the Central District of California for the purpose of enforcing the terms of this
17 Stipulated Protective Order, even if such enforcement proceedings occur after
18 termination of this action. I hereby appoint ____________________________ [print
19 or type full name] of _______________________________________ [print or type
20 full address and telephone number] as my California agent for service of process in
21 connection with this action or any proceedings related to enforcement of this
22 Stipulated Protective Order.
23 Date: ______________________________________
24 City and State where sworn and signed: ________________________________
25
26 Printed name: _______________________________
27
28 Signature: __________________________________

     7479576.3                                      14
                                       STIPULATED PROTECTIVE ORDER
